FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 15, 2021

                                      No. 04-20-00396-CR

                               EX PARTE TOMMIE CARTER

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR5767A
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        On January 5, 2021, this interlocutory accelerated appeal was formally submitted to this
court for on-briefs consideration before a panel consisting of Justice Chapa, Justice Watkins, and
Justice Rodriguez. On December 30, 2020, Appellant’s retained counsel, Scott Maxwell
Chapman, filed a motion for leave to withdraw, stating that “professional considerations” require
his withdrawal. The motion complies with Rule 6.5 of the Texas Rules of Appellate Procedure,
and appellant has not objected to the motion. Therefore, the motion is GRANTED.

       This court has been informed that Vincent Dennis Callaghan has been appointed as
appellant’s trial counsel. We ORDER the clerk of this court to send all notices to trial counsel,
Vincent Dennis Callaghan, and appellant at his last known address: Tommie Carter, Jr. SID#
1117364, Bexar County Adult Detention Center, 200 N. Comal Street, San Antonio, TX 78207.



       It is so ORDERED January 15, 2021.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT